DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 04/10/2020 and the interview on 10/06/2021.

Claims 1, 3-8, 10-15, and 17-20 are pending in the application.  Claims 2, 9, and 16 have been cancelled.  Claims 1, 3-8, 10-15, and 17-20 have been examined and allowed.

Information Disclosure Statement

	The Applicants’ Information Disclosure Statement (filed 04/10/2020) has been received, entered into the record, and considered.  

Drawings


	The drawings filed 04/10/2020 are accepted by the examiner.




EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. MICHAEL LONGMEYER (Reg. No. 55402) on 10/05/2021. 
This listing of claims will replace all prior versions and listings of claims in the application.

1. (Currently Amended)   A job scheduling system for providing enhanced job scheduling with a primary job scheduler, the job scheduling system comprising: 
		a processor;
		a memory coupled to the processor; 
a primary job scheduler; and 
a secondary scheduling gatekeeper, 
the primary job scheduler is stored in the memory and executed by the processor to:
identify a primary job definition for a first job, the primary job definition 
includes a primary scheduling definition for the first job and identification of a target program;
provide[[s]] a set of primary scheduling primitives, the set of primary 
scheduling primitives are used to configure when jobs activate within the primary job scheduler;
activate [[a]] the first job on an activation date determined based on [[a]] 
the primary scheduling definition of the first job, the primary scheduling definition is configured using the set of primary scheduling primitives; and
execute the secondary scheduling gatekeeper to evaluate whether [[a]] the 
target program associated with the first job is executed during the activation; and 
the secondary scheduling gatekeeper is stored in the memory and executed by the processor to:
provide[[s]] a set of enhanced scheduling primitives, the set of enhanced 
scheduling primitives include one or more scheduling primitives different from the set of primary scheduling primitives;
evaluate a secondary scheduling definition of the first job to determine 
whether the first job should continue to execution, the secondary scheduling definition is configured using one or more of the scheduling primitives of the set of enhanced scheduling primitives; and
return an enhanced scheduling result to the primary job scheduler; and 
the primary job scheduler is further executed by the processor to:
execute the target program based on the enhanced 

2. (Cancelled). 3. (Currently Amended)   The system of claim 1, wherein the secondary scheduling gatekeeper is further executed by the processor to determine an evaluation date to use for the first job, wherein evaluating a secondary scheduling definition of the first job to determine whether the first job should continue to execution includes evaluating the secondary scheduling definition using the evaluation date. 4. (Original) The system of claim 3, wherein the evaluation date is determined based on a system clock of a system server executing one of the primary job scheduler and the secondary scheduling gatekeeper. 5. (Original) The system of claim 3, wherein the evaluation date is a user-provided date. 6. (Currently Amended) The system of claim 3, wherein the set of enhanced scheduling primitives includes a frequency scheduling primitive including one or more of weekly, monthly, and quarterly, wherein the secondary scheduling gatekeeper is further executed by the processor to determine a current frequency window for the first job based on the evaluation date, the current frequency window defining a beginning date of the current frequency window and an ending date of the current frequency window. is used to define a date range based on the current frequency window. 8. (Currently Amended)   A computer-implemented method for job scheduling and execution, the method implemented using a processor in communication with a memory, the method comprising: 
identifying, by a primary job scheduler, a primary job definition for a first job, the primary job definition includes a primary scheduling definition for the first job and identification of a target program;
activating, by [[a]] the primary job scheduler, [[a]] the first job on an activation date determined based on [[a]] the primary scheduling definition of the first job, the primary scheduling definition is configured using a set of primary scheduling primitives provided by the primary job scheduler;
executing, by the primary job scheduler, a secondary scheduling gatekeeper to evaluate whether [[a]] the target program associated with the first job is executed during the activation;
evaluating, by [[a]] the secondary scheduling gatekeeper, a secondary scheduling definition of the first job to determine whether the first job should continue to execution, the secondary scheduling definition is configured using one or more of scheduling primitives of a set of enhanced scheduling primitives provided by the secondary 
return, by the secondary scheduling gatekeeper, an enhanced scheduling result to the primary job scheduler; and 
execute, by the primary job scheduler, the target program based on the enhanced scheduling result. 9. (Cancelled).
10. (Original) The method of claim 8, further comprising determining, by the secondary scheduling gatekeeper, an evaluation date to use for the first job, wherein evaluating a secondary scheduling definition of the first job to determine whether the first job should continue to execution includes evaluating the secondary scheduling definition using the evaluation date. 11. (Original) The method of claim 10, wherein the evaluation date is determined based on a system clock of a system server executing one of the primary job scheduler and the secondary scheduling gatekeeper. 12. (Original) The method of claim 10, wherein the evaluation date is a user-provided date. 13. (Original) The method of claim 10, wherein the set of enhanced scheduling primitives is used to define a date range based on the current frequency window. 15. (Currently Amended)   A non-transitory computer readable medium that includes computer 
identify, by a primary job scheduler, a primary job definition for a first job, the primary job definition includes a primary scheduling definition for the first job and identification of a target program;
activate, by [[a]] the primary job scheduler, [[a]] the first job on an activation date determined based on [[a]] the primary scheduling definition of the first job, the primary scheduling definition is configured using a set of primary scheduling primitives provided by the primary job scheduler;
the target program associated with the first job is executed during the activation; 
evaluate, by [[a]] the secondary scheduling gatekeeper, a secondary scheduling definition of the first job to determine whether the first job should continue to execution, the secondary scheduling definition is configured using one or more of scheduling primitives of a set of enhanced scheduling primitives provided by the secondary scheduling gatekeeper, the set of enhanced scheduling primitives includes one or more scheduling primitives not includes in the set of primary scheduling primitives; [[and]]
return, by the secondary scheduling gatekeeper, an enhanced scheduling result to the primary job scheduler; and 
execute, by the primary job scheduler, the target program based on the enhanced scheduling result. 16. (Cancelled).
17. (Currently Amended)   The non-transitory computer readable medium of claim 15, wherein the computer is used to define a date range based on the current frequency window.

REASONS FOR ALLOWANCE
	
Claims 1, 3-8, 10-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 



The features as recited in independent claim 1: 
“execute the secondary scheduling gatekeeper to evaluate whether the 
target program associated with the first job is executed during the activation; and 
the secondary scheduling gatekeeper is stored in the memory and executed by the processor to:
provide a set of enhanced scheduling primitives, the set of enhanced 
scheduling primitives include one or more scheduling primitives different from the set of primary scheduling primitives;
evaluate a secondary scheduling definition of the first job to determine 
whether the first job should continue to execution, the secondary scheduling definition is configured using one or more of the scheduling primitives of the set of enhanced scheduling primitives; and
return an enhanced scheduling result to the primary job scheduler; and 
the primary job scheduler is further executed by the processor to:
execute the target program based on the enhanced scheduling result”,
when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.


The features as recited in independent claim 8: 
“executing, by the primary job scheduler, a secondary scheduling gatekeeper to evaluate whether the target program associated with the first job is executed during the activation;
evaluating, by the secondary scheduling gatekeeper, a secondary scheduling definition of the first job to determine whether the first job should continue to execution, the secondary scheduling definition is configured using one or more of scheduling primitives of a set of enhanced scheduling primitives provided by the secondary scheduling gatekeeper, the set of enhanced scheduling primitives includes one or more scheduling primitives not includes in the set of primary scheduling primitives; 
return, by the secondary scheduling gatekeeper, an enhanced scheduling result to the primary job scheduler; and 
execute, by the primary job scheduler, the target program based on the enhanced scheduling result”,
when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 15: 
“execute, by the primary job scheduler, a secondary scheduling gatekeeper to evaluate whether the target program associated with the first job is executed during the activation; 
evaluate, by the secondary scheduling gatekeeper, a secondary scheduling definition of the first job to determine whether the first job should continue to execution, the secondary scheduling definition is configured using one or more of scheduling primitives of a set of enhanced scheduling primitives provided by the secondary scheduling gatekeeper, the set of enhanced scheduling primitives includes one or more scheduling primitives not includes in the set of primary scheduling primitives; 
return, by the secondary scheduling gatekeeper, an enhanced scheduling result to the primary job scheduler; and 
execute, by the primary job scheduler, the target program based on the enhanced scheduling result”,
when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.


	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199